         Case 1:21-cv-10640-LTS Document 19 Filed 08/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

V                                                            Case No.: 1:21-CV 10640

$35,980 IN UNITED STATES CURRENCY
SEIZED FROM USPS PRIORITY MAIL
EXPRESS MAIL
DAVID RODRIGUEZ MOLINA
CLAIMANT

                                CLAIMANTS' ANSWERS
                                         TO
                              SPECIAL INTERROGATORIES


1)     David Rodriguez Molina, DOB 03/28/83, SSN XXX-XX-XXXX, Born Staten Island, NY,
       P.R. Lie# 4931695 , single, 5 children, Calle Modesta #503 Apt, 1505 Cond: Golden
       View, San Juan, P.R., December 2, 2020 to present, 1190 Charles St Apt 41 , North
       Providence, RI 02909 (2017-2020).
2)     None.
3)     Claimant owns entire $35 ,980.
4-5)   Sold Kepler Street, Providence, RI 02908, received $21 ,360 deposited in Band of
       America and then withdrew.
       (2014-2020) Lewis Tree Service, 300 Lucius Gordon Drive, West Henrietta, NY14586,
       Direct Deposit Bank of America $700 weekly on occasion (storms) $1500 week, worked
       in RI.
6)     See 4-5.
7)     Did not tell anyone had money.
8)     No one else has an interest in the $35,980.
9)     Non.
10)    None.
11)    Not applicable.
12)    None.
13)    David Rodriguez Molina, Gordofamilyl @gmail.com, 401-219-4599.
         Case 1:21-cv-10640-LTS Document 19 Filed 08/16/21 Page 2 of 2




14)    Christopher Pujols, P.O. Box 1696, Dorado, P.R. 00646.
       Friend, he has no interest in the seized US currency.
       The currency was mailed to Pujols because I believed that it was illegal to transport more
       than $10,000 on an airplane.




                                                    David Rodriguez Molina




                                                     Respectfully submitted,
                                                     DAVID RODRIGUEZ MOLINA
                                                     By his Attorney,

                                                     Isl John F. Cicilline
                                                     John F. Cicilline, ESQ #0433
                                                     381 Atwells Avenue
                                                     Providence, RI 02909
                                                     Office 401-273-5600
                                                     Fax 401-454-5600



                                             CERTIFICATION
                              a   / £-1_j1,u+ 9-n-.
         I hereby certify that on ~ - - -' 2021 a true copy of the above document was served on
all attorneys ofrecord by ECF filing and mailed to Carol Head, Esq. , Office of US Attorney, 1
Courthouse Way, Boston, MA 02210 .

                                                     John F. Cicilline
